DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2 and 6-10 are pending in the Amendment filed 02/01/2021, and claims 8-10 remain withdrawn.
The rejection of claims 1, 2, 4, and 6 under 35 U.S.C. 102(a)1)/(a)(2) as being anticipated by Lundberg et al. (US 20140366916 A1) is withdrawn in view of Applicant’s amendment to claim 1 (incorporating the limitations of claim 3).
The rejection of claims 1-2 and 6 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Xu et al. (US 20160168776 A1) is withdrawn in view of Applicant’s amendment to claim 1.
However, claim 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20160168776 A1), and claim 7 is rejected further in view of Grcevic (US 20100307973 A1).
Response to Arguments
Applicant's arguments, see “Remarks” filed 02/01/2021, have been fully considered but they are moot in view of the new rejection of record under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20160168776 A1).
Applicant argues as to the rejection over Xu:
“Claim 1 is amended to incorporate all features of claims 3-5, and in particular, specific sub-steps for forming cleaning phase water based on a first interval, a second interval, and third interval. Xu does not anticipate claim 1, as amended, for at least the following reason(s).
“Xu ([0027], [0031], claims 1 and 4) disclose turbidity detection apparatus and circulation water purification (less than first threshold), completely draining washing water (greater than second threshold), or reserving washing water and supplying cleaning water to reduce turbidity (between first and second threshold).

“Further, Xu does not disclose a “water treatment arrangement configured to remove a plurality of substances from cleaning phase water,” as recited in claim 1. As a corollary, Xu also does not disclose forming cleaning phase water based on a third interval outside a target substance content interval requirement, where the first cleaning water is combined with external water to form a second EECPWC with second EECPWC substance content “outside of the target substance content interval requirement, and treating the second EFCPWC in the water treatment arrangement in order to bring the second EFCPWC substance content within the target substance content interval requirement,” as recited in claim 1. In view of the foregoing, Xu fails to disclose all features of claim 1, and therefore, does not anticipate claim 1.
“Accordingly, claim 1 is allowable for at least this reason.” [“Remarks”, pg. 5-6].
In response, this argument is not persuasive. First, as to a “water treatment arrangement configured to remove a plurality of substances from cleaning phase water”, Xu discloses “the circulation water purifier includes a filtering and purification module such as active carbon or an R0 film” [para. 0020]. At least the active carbon filter is expected to be capable of removing “a plurality of substances” including dirt, debris, and other impurities. Additionally, it is not clear, and Applicant has not specifically pointed out why the filtering and purification module of Xu fails to meet the limitation.
Second, as to the intervals, Xu teaches a turbidity detection apparatus and method comprising: 
1) reserving washing water and supplying cleaning water to reduce turbidity and circulation water purification (if greater than first turbidity, NTU1, and within a first, second, or third interval of NTU1) [Table 1, para. 0031-32]; 
2) circulation water purification (if greater than third turbidity, NTU3) [Fig. 3, para. 0032, “where NTU3<NTU1, it indicates that the rinsing water turbidity is relatively low, and the clothes is already cleaned by means of rinsing; or if not, the circulation purification and rinsing continues”]; and 

As to adding clean water, Xu teaches: “enough running water is added, so that the washing water turbidity is reduced to a range suitable for purification, and a circulation water purification apparatus is started for rinsing, so that a maximum water resource is saved” [para. 0022]. Xu fails to explicitly disclose the “range suitable for purification”, and thus does not teach whether the resulting reduced turbidity is within the turbidity threshold or just above the threshold, such that it may be purified to further reduce the turbidity to the acceptable threshold. However, one of ordinary skill in the art would recognize that the range may be adjusted to achieve the result of improved water resource conservation (i.e., bringing the water to above threshold levels) or alternatively to improve process throughput (i.e., bringing the water to within threshold levels), and could be optimized for to achieve a desired balance between water resource conservation and improved process throughput, with predictable results. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20160168776 A1). 
1.    Xu discloses a method for optimizing water usage in a device utilizing water for a group of cleaning procedures [Abstract, claim 1], each cleaning procedure comprising a plurality of cleaning phases each having a substance content interval requirement with respect to a number of substance levels 
determining a first substance content of first cleaning phase water from a first cleaning phase of the cleaning procedure using the sensor arrangement [para. 0031; claim 1];
in the data processing device, receiving data comprising a target substance content interval requirement of at least one of the plurality of cleaning phases [para. 0031; claim 1];
in the data processing device, comparing the first substance content to the target substance content interval requirement [para. 0031; claim 1]; and
forming cleaning phase water to be used in the at least one of the plurality of cleaning phases by transferring the first cleaning phase water to the at least one of the plurality of cleaning phases based on the comparison [para. 0031-32; claim 1], wherein the forming further comprises the sub-steps of:
if the first substance content is within a first interval outside of the target substance content interval requirement [Table 1] combining the first cleaning water with external water from the external water source in order to form a first external and first cleaning phase water combination (first EFCPWC), wherein the external water has a different substance content [“clean water”, claim 1; para. 0031-32] with respect to the first substance content, and wherein a first EFCPWC substance content of the first EFCPWC is within the target substance content interval requirement [claim 1],
if the first substance content is within a second interval outside of the target substance content interval requirement [Fig. 3, para. 0032, “where NTU3<NTU1, it indicates that the rinsing water turbidity is relatively low, and the clothes is already cleaned by means of rinsing; or if not, the circulation purification and rinsing continues”], treating the first cleaning phase water in the water treatment arrangement in order to bring the first substance content towards and/or within the target substance content interval requirement [claim 1, claim 4; para. 0032, “where NTU3<NTU1, it indicates that the 
if the first substance content is within a third interval outside of the target substance content interval requirement [Table 1], combining the first cleaning water with external water from the external water source in order to form a second EFCPWC [“clean water”, claim 1; para. 0031-32], wherein the external water has a different substance content with respect to the first substance content [“clean water”, claim 1; para. 0031-32], and wherein a second EFCPWC substance content of the second EFCPW is outside of the target substance content interval requirement [para. 0017, “The turbidity is reduced by means of the drainage and water supply, so that the circulation water purification apparatus achieves water purification more easily”], and treating the second EFCPWC in the water treatment arrangement in order to bring the second EFCPWC substance content within the target substance content interval requirement [para. 0017; para. 0031].
In particular, Xu teaches a turbidity detection apparatus and method comprising: 
1) reserving washing water and supplying cleaning water to reduce turbidity and circulation water purification (if greater than first turbidity, NTU1, and within a first, second, or third interval of NTU1) [Table 1, para. 0031-32]; 
2) circulation water purification (if greater than third turbidity, NTU3) [Fig. 3, para. 0032, “where NTU3<NTU1, it indicates that the rinsing water turbidity is relatively low, and the clothes is already cleaned by means of rinsing; or if not, the circulation purification and rinsing continues”]; and 
3) reserving washing water, supplying cleaning water to reduce turbidity, and circulation water purification in order to bring the water within the target substance content interval requirement (if greater than first turbidity, NTU1, and within a first, second, or third interval of NTU1) [Table 1, para. 0031-32; para. 0017, “The turbidity is reduced by means of the drainage and water supply, so that the circulation water purification apparatus achieves water purification more easily”].
As to adding clean water, Xu teaches: “enough running water is added, so that the washing water turbidity is reduced to a range suitable for purification, and a circulation water purification apparatus is 
Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See MPEP § 2144.05, II.
2.    Modified Xu discloses the method according to claim 1, wherein the first cleaning phase water is transferred to the at least one of the plurality of cleaning phases if the first substance content is within the target substance content interval requirement [para. 0031]. 
6.    Modified Xu discloses the method according to claim 1, wherein the cleaning phase water to be used in the at least one of the plurality of cleaning phases is stored in a water tank before use in the at least one of the plurality of cleaning phases [para. 0020, 0027]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20160168776 A1), as applied to claims 1-2 and 6 above, and further in view of Grcevic (US 20100307973 A1). 
7.    Xu discloses the method according to claim 4, but fails to explicitly disclose: 
wherein the device further comprises a valve arrangement configured to direct water to the water treatment arrangement, wherein the water treatment arrangement comprises at plurality of water treatment devices each configured to remove a different substance from the first cleaning phase water and/or the second EFCPWC, and wherein the method further comprises the step of directing the first cleaning phase water and/or the second EFCPWC to the appropriate water treatment device based on the first substance content and/or the second EFCPWC substance content.
Xu teaches a filter may be applied to reduce the turbidity of the water [para. 0020, 0027].
However, Grcevic discloses a unit for treatment of raw water [Abstract], comprising: multiple treatment units, and selectively directing water to the various treatment units based on the characteristics of the water in order to treat the water more efficiently [para. 0031, 0033; claim 16].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the method of filtering the process water, of Xu, to include the method of directing the water to various treatment units, depending on the characteristics of the water, of Grcevic, in order to treat and purify the process water more efficiently, as taught by Grcevic [para. 0031, 0033, claim 16].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713